       Case 6:20-cv-01075-DDC-JPO Document 1 Filed 03/16/20 Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


 MARK LAZZO,                                             )
                                                         )
                              Plaintiff,                 )
                                                         )
 vs.                                                     )
                                                         )   Case No.
 FRONTIER WEALTH MANAGEMENT, LLC                         )
                                                         )
                              Defendant.                 )   JURY TRIAL DEMANDED
                                                         )

                                           COMPLAINT

       Plaintiff, Mark Lazzo, by and through counsel Rick W. Griffin and Samantha M. Woods

of Martin, Pringle, Oliver, Wallace & Bauer, files this Petition against Frontier Wealth

Management, LLC (“Frontier”), stating his claims as follows:

       1.        Mark Lazzo is an individual residing in Sedgwick County, Kansas.

       2.        Frontier is a Missouri limited liability company with its principal place of business

at 4435 Main Street, Suite 650, Kansas City, Missouri 64111. Its registered agent for service of

process is Troy Kerr at 4435 Main Street, Suite 1100, Kansas City, Missouri 64111.

                                           Jurisdiction and Venue

       3.        This Court has jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C § 1332, and 28

U.S.C. § 1367.

       4.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).




                                                   1
       Case 6:20-cv-01075-DDC-JPO Document 1 Filed 03/16/20 Page 2 of 13




                                               Allegations

     Frontier is a Registered Investment Advisor and Owes a Fiduciary Duty to its Clients

        5.      Frontier provides investment advisory services to a variety of clients, including

individual retail clients who rely on investments in their Frontier advisory accounts for, among

other things, income and retirement. These advisory services include Frontier’s agents providing

investment advice and managing ongoing client investment portfolios.

        6.      In exchange for these advisory services, Frontier’s clients pay an advisory fee to

Frontier, which is an agreed-upon percentage applied to the value of the clients’ assets under the

firm’s management. The fee is periodically deducted from the clients’ advisory accounts. As an

investment adviser, Frontier is a fiduciary for its advisory clients.

        7.      As a fiduciary to its clients, Frontier owes an affirmative duty of utmost good faith,

is obligated to provide full and fair disclosure of all material facts, has an affirmative obligation to

employ reasonable care to avoid misleading its clients, has a duty to act in its clients’ best interests,

and has a duty to seek best execution of a client’s transactions.

        8.      Frontier’s duty to disclose all material facts includes a duty to tell clients about all

of its actual or potential conflicts of interest that might incline Frontier or its advisers to render

investment advice that is not disinterested.

        9.      Through its Firm Brochure submitted to the Securities and Exchange Commission

(“SEC”), Frontier promises that it will work with the client to complete an investor profile

questionnaire to obtain necessary information regarding the client’s financial condition,

investment objectives, liquidity requirements, risk tolerance, time horizons, and any restrictions

on investing. Along with client discussions, Frontier relies on this process to enable it to determine

the portfolio best suited for the client’s investment objective and needs. Once the client’s



                                                   2
       Case 6:20-cv-01075-DDC-JPO Document 1 Filed 03/16/20 Page 3 of 13




investment portfolio has been designed and investments have been allocated, Frontier commits to

provide ongoing portfolio review and management services. This approach requires Frontier to

review the client’s portfolio at least annually and rebalance the portfolio, as it deems appropriate,

to meet the client’s financial objectives. (March 2016 Firm Brochure, Exhibit A.)

        10.     Frontier promises that it addresses virtually all aspects of personal finance by way

of a personally tailored, custom-developed financial plan. Frontier indicates that the plan is

specifically tailored for each client. (Id.)

        11.     Through its Firm Brochure, Frontier also commits that it does not buy securities for

itself, or sell securities that it owns, to any client, or as broker or agent accepting securities

transactions for compensation for any client. (Id.)

        12.     Frontier has a duty to keep certain records in relation to client accounts. While the

list of records advisers have to keep is vast, the one most applicable to documenting client wishes

is that advisers must keep “[o]riginals of all written communications received and copies of all

written communications sent by such investment adviser relating to: Any recommendation made

or proposed to be made and any advice given or proposed to be given.” Moreover, Frontier was

not relieved of its record keeping and file maintenance obligations with respect to oral

communications which also must be documented in Frontier’s file in order to meet Frontier’s

fiduciary duty. Thus, the lack of documentation concerning advice given in relation to investment

proposals and suitability of the investments, as well as demonstrating an understanding and

compliance with clients’ investment directives, would be a breach of the adviser’s fiduciary duties.

                            Backgound of Lazzo’s Relationship with Frontier

        13.     Since 2011, Lazzo has invested personal funds with the assistance of investment

advisors at Frontier.



                                                  3
      Case 6:20-cv-01075-DDC-JPO Document 1 Filed 03/16/20 Page 4 of 13




       14.     On October 27, 2011, Lazzo and Frontier entered into an Investment Management

Agreement where they agreed to terms which would govern their relationship (along with

Frontier’s promises made through its Firm Brochure submitted to the SEC).               (Investment

Management Agreement, Exhibit B.)

       15.     When Lazzo began the relationship with Frontier in 2011, he advised Frontier that

his investment strategy at that time was moderate to moderate-aggressive. (2011 Investor Profile,

Exhibit C.)

       16.     In a brochure provided to Lazzo, Frontier represented to Lazzo that, among other

things, it would comply with Lazzo’s stated risk-tolerance when recommending financial products

to Lazzo, and that Frontier would review the suitability of each investment to ensure the investment

complied with Lazzo’s investment goals.

       17.     In documents provided to Lazzo, Frontier acknowledged that it was in a position of

trust with Lazzo and that it would not sell securities that it owned to its clients. (March 2016 Firm

Brochure, Exhibit A.)

       18.     Relying upon Frontier’s advice and recommendations, Lazzo entered into a number

of investments with Frontier.

       19.     In 2013, upon Frontier’s recommendation, Lazzo invested in a high-risk, private-

equity investment called Brightstone, which Mark Lazzo and Frontier discussed at length prior to

Lazzo’s investment.

       20.     For the Brightstone transaction, Frontier was fully transparent with Lazzo about the

risk of the investment, and Lazzo entered into the investment agreement fully informed.

       21.     After investing in Brightstone, Lazzo made clear to Frontier that he wanted the

remainder of his money with Frontier to be invested in conservative investment products.



                                                 4
      Case 6:20-cv-01075-DDC-JPO Document 1 Filed 03/16/20 Page 5 of 13




       22.     On September 29, 2016, Frontier prepared a proposed investment portfolio for

Lazzo that assumed a “moderate” risk tolerance level. (September 29, 2016, Investment Proposal,

Exhibit D.)

       23.     After reviewing Frontier’s September 29, 2016 proposed investment portfolio,

Lazzo informed Frontier that the assumed “moderate” risk tolerance level was too risky, and that

he desired a less risky investment portfolio for his remaining investments (outside of Brightstone).

       24.     In response, Frontier prepared an amended proposed investment portfolio to

comply with Lazzo’s desire for a “conservative” investment strategy. (September 30, 2016,

Investment Proposal, Exhibit E.)

       25.     Through that interaction and others, it was made very clear to Frontier that, with

the exception of the private equity investment in Brightstone, Lazzo wanted his portfolio limited

to conservative investment products.

                                            The Permo Fund

       26.     In 2016, Lazzo was approached by Frontier about investing in a financial product

called the Frontier Permo Fund, L.L.C. (the “Permo Fund”).

       27.     Frontier, through its agent(s), made numerous representations to Lazzo about the

Permo Fund.

       28.     Lazzo was told that the Permo Fund was a stable investment earning an annual

return of 5-7 percent.

       29.     Lazzo was assured that the Permo Fund met his conservative investment

requirements and that it was a low-risk investment. Lazzo was not informed of any significant

risk of loss to his original investment in Permo Fund.




                                                 5
          Case 6:20-cv-01075-DDC-JPO Document 1 Filed 03/16/20 Page 6 of 13




          30.   Lazzo was not told that the Permo Fund made option investments on a short

volatility strategy hoping to outguess the futures and options markets.

          31.   Lazzo was not told that the Permo Fund was high-risk.

          32.   Lazzo was not told that Frontier had a pecuniary interest in the Permo Fund.

          33.   After hearing numerous representations concerning the stability and conservative

approach of the Permo Fund, Lazzo made investments totaling $580,280.00 into the Permo Fund,

beginning in March 2016.

          34.   Over a span of a few days in February 2018, Lazzo lost approximately $178,000.00

of his investment in the Permo Fund.

          35.   Based on public information, it appears that during this same time period, the Permo

Fund lost more than $16 million, for a total loss of approximately 36% of its total investment

corpus.

          36.   Frontier waited nearly a month before advising Lazzo that the Permo Fund had

experienced a 38% drop in value and had been closed out, and that Lazzo had sustained substantial

losses.

          37.   When Lazzo was finally told of his loss by Frontier, it was explained to him, for

the first time, the true nature of the investment and the fact that the Permo Fund was buying options

based on the market’s expected direction.

          38.   When Lazzo asked Frontier why they put Lazzo in an investment that was

inapposite to his stated risk tolerance, Frontier had no explanation and expressly agreed with Lazzo

that the investment was not consistent with Lazzo’s stated risk tolerance.




                                                 6
         Case 6:20-cv-01075-DDC-JPO Document 1 Filed 03/16/20 Page 7 of 13




         39.   Frontier repeatedly emphasized to Lazzo that the losses in the Permo Fund were

caused by movement in the stock market that was “unforeseeable” and that this was a “black swan”

event.

         40.   Although Frontier blamed the Permo Fund losses on an unforeseeable change in

the direction of the market, the reality is that the Permo Fund was a short volatility strategy

designed to outguess the futures and options markets.

         41.   Due to the volatile nature of the Permo Fund, the Permo Fund should not have been

sold to Lazzo as a conservative investment.

         42.   Lazzo should have been told that the Permo Fund included options investments,

which Frontier’s own documents state “involve greater investment risk.”

         43.   Lazzo should have been told the Permo Fund was wholly inapposite to his stated

investment strategy.

         44.   Frontier misrepresented the nature of the Permo Fund to induce Lazzo to invest

despite his clear desire to invest only in conservative investments.

         45.   Later, Lazzo attempted to obtain more information about the Permo Fund

investment and its losses, and requested a copy of his entire investment file from Frontier.

         46.   Frontier failed to adequately maintain documentation of Lazzo’s investment file,

thereby breaching numerous duties, including its fiduciary duty to maintain documentation

concerning advice given in relation to investment proposals and suitability of the investments, as

well as demonstrating an understanding and compliance with Lazzo’s investment directives and

goals.

         47.   Frontier failed to comply with its promises and duties set forth in its Firm Brochure

submitted to the SEC.



                                                 7
      Case 6:20-cv-01075-DDC-JPO Document 1 Filed 03/16/20 Page 8 of 13




       48.     Frontier further failed to comply with its fiduciary duties required under State and

Federal law.

       49.     As a direct result of Frontier’s actions, Lazzo has suffered damages.

                       COUNT I – SECURITIES FRAUD PURSUANT TO
                        THE SECURITIES EXCHANGE ACT OF 1934

       50.     Lazzo incorporates by reference the allegations contained in Paragraphs 1 through

49 herein.

       51.     Frontier’s representation to Lazzo that the Permo Fund fit his conservative

investment strategy was an employment of a device, scheme, or artifice to defraud Lazzo.

       52.     In violation of 17 C.F.R. § 240.10b-5, Frontier made numerous material

misstatements as well as omissions of material facts when it presented the Permo Fund as a

conservative investment without explaining the high-risk nature of the investment to Lazzo and by

failing to disclose the pecuniary relationship between Frontier and the Permo Fund in an attempt

to entice Lazzo to invest in the Permo Fund.

       53.     Frontier and its agents made these misstatements and omissions willfully.

       54.     Lazzo’s losses are directly attributable to the misstatements.

COUNT II – VIOLATION OF THE INVESTMENT ADVISORS ACT OF 1940 § 80B-1

       55.     Lazzo incorporates by reference the allegations contained in Paragraphs 1 through

54 contained herein.

       56.     Frontier failed to act in good faith and in the best interest of Lazzo when it enticed

Lazzo to invest in the Permo Fund.

       57.     Frontier failed to provide full and fair disclosure of all material facts related to the

Permo Fund.




                                                  8
      Case 6:20-cv-01075-DDC-JPO Document 1 Filed 03/16/20 Page 9 of 13




       58.     Frontier failed to identify and fully explain all conflicts of interest that might induce

an advisor to render advice that is not disinterested when it failed to disclose Frontier, and/or its

agents, had a pecuniary interest in the Permo Fund.

       59.     Upon information and belief, Frontier failed to keep sufficient records of Lazzo’s

investment strategy.

       60.     Frontier failed to adopt Lazzo’s investment goals, objectives, and ends despite full

knowledge of the same.

       61.     As a result of its actions, Frontier is liable to Lazzo for damages.

                       COUNT III – BREACH OF FIDUCIARY DUTY

       62.     Lazzo incorporates by reference the allegations contained in Paragraphs 1 through

61 herein.

       63.     Lazzo put his confidence in Frontier that Frontier would act in good faith, in the

best interest of Lazzo, and would put Lazzo’s interests ahead of its own.

       64.     Frontier failed to act in good faith and in the best interest of Lazzo by

misrepresenting or failing to understand the nature of the Permo Fund, failing to follow the stated

conservative investment goals of Lazzo, and putting its own pecuniary interests ahead of Lazzo’s.

       65.     As a result of its actions, Frontier is liable to Lazzo for damages.

                   COUNT IV – SECURITIES FRAUD PURSUANT
               TO THE MISSOURI UNIFORM SECURITIES ACT OF 2003

       66.     Lazzo incorporates by reference the allegations contained in Paragraphs 1 through

65 herein.

       67.     The Investment Management Agreement between Frontier and Lazzo contains a

Missouri choice of law provision, thus the performance of the Investment Management Agreement

is subject to the Missouri Uniform Securities Act of 2003.

                                                  9
      Case 6:20-cv-01075-DDC-JPO Document 1 Filed 03/16/20 Page 10 of 13




       68.     Frontier directly employed a scheme to defraud Lazzo by misrepresenting that the

Permo Fund fit Lazzo’s conservative investment goals.

       69.     Frontier, through its agents, made materially false statements and omissions

regarding the Permo Fund which constitutes fraud and deceit.

       70.     Frontier, through its agents, selected an investment for Lazzo that it had no

reasonable grounds to believe was suitable for Lazzo, and/or Frontier, through its agents, was not

sufficiently knowledgeable about the Permo Fund to assess the suitability of the Permo Fund given

Lazzo’s stated investment strategy and risk tolerance.

       71.     As a result of Frontier’s false statements, omissions, and actions, Lazzo suffered

damages.

       72.     Due to Frontier’s actions, Lazzo is entitled to attorneys’ fees, costs, and interest

pursuant to Mo. Rev. Stat. §§ 409.5-509(b)(1), 409.5-509(b)(3), and 409.5-509(f)(1).

                                 COUNT V – NEGLIGENCE

       73.     Lazzo incorporates by reference the allegations contained in Paragraphs 1 through

72 herein.

       74.     Frontier had a duty to act as a reasonably prudent investment advisor when

providing investment advice to Lazzo and it breached that duty by advising Lazzo to invest in the

Permo Fund.

       75.     Frontier’s act in advising Lazzo to invest in the Permo Fund caused Lazzo to be

damaged.

                   COUNT VI – NEGLIGENT MISREPRESENTATION

       76.     Lazzo incorporates by reference the allegations contained in Paragraphs 1 through

75 herein.



                                                10
      Case 6:20-cv-01075-DDC-JPO Document 1 Filed 03/16/20 Page 11 of 13




       77.     Through its agents, Frontier made negligent misrepresentations to Lazzo when it

recommended Lazzo invest in the Permo Fund, given Lazzo’s stated risk tolerance.

       78.     Frontier’s negligent misrepresentations caused Lazzo to be damaged.

                       COUNT VII – FRAUDULENT INDUCEMENT

       79.     Lazzo incorporates by reference the allegations contained in Paragraphs 1 through

78 herein.

       80.     Frontier, through its agents, made false representations of material fact to Lazzo

with regard to the Permo Fund.

       81.     At the time of the representations, Frontier, through its agents, knew the

representations to be false or made them recklessly.

       82.     Frontier made the representations intentionally for the purpose of inducing Lazzo

to invest in the Permo Fund.

       83.     Lazzo sustained damages by relying upon Frontier’s false or reckless statements.

                            COUNT VIII – FRAUD BY SILENCE

       84.     Lazzo incorporates by reference the allegations contained in Paragraphs 1 through

83 herein.

       85.     Frontier had knowledge regarding the Permo Fund that Lazzo did not have, and

could not have had, through the exercise of reasonable diligence.

       86.     Frontier intentionally failed to communicate its knowledge of the Permo Fund to

Lazzo, and had a duty to do so.

       87.     As his investment advisors, Lazzo reasonably relied upon Frontier to provide

correct information about the Permo Fund.




                                               11
      Case 6:20-cv-01075-DDC-JPO Document 1 Filed 03/16/20 Page 12 of 13




       88.     Lazzo suffered damages as a result of Frontier’s failure to communicate the

material facts regarding the Permo Fund.

                           COUNT IX – BREACH OF CONTRACT

       89.     Lazzo incorporates by reference the allegations contained in Paragraphs 1 through

88 herein.

       90.     Frontier and Lazzo executed an enforceable Investment Management Agreement.

       91.     Frontier has breached the terms of the Investment Management Agreement and its

Firm Brochure by failing to act in good faith and in the best interests of Lazzo by misrepresenting

or failing to understand the nature of the Permo Fund, failing to follow Lazzo’s stated conservative

investment goals, failing to keep sufficient documentation of Lazzo’s stated investment strategy,

by forcing Lazzo to resolve his dispute with Frontier through AAA arbitration and then failing to

even register with or follow the requirements of the AAA such that Lazzo’s petition for arbitration

was refused and denied by the AAA, and by other actions.

       92.     Lazzo has been damaged as a result of Frontier’s breach of the Investment

Management Agreement.

       WHEREFORE, Lazzo prays for judgment against Frontier:

               a. for damages in the amount of $206,761.04;

               b. pre and post-judgment interest, costs, and attorneys’ fees;

               c. punitive damages; and

               d. any other or further relief the Court deems just and equitable.



                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury on all claims set forth herein.



                                                12
Case 6:20-cv-01075-DDC-JPO Document 1 Filed 03/16/20 Page 13 of 13




                              Respectfully submitted:

                              _s/ W. Rick Griffin_________________________
                              W. Rick Griffin, #21628
                              Samantha M. Woods, #25929
                              645 E. Douglas, Suite 100
                              Wichita, KS 66201
                              Tel: (316) 265-9311
                              Fax: (316) 265-2955
                              wrgriffin@martinpringle.com
                              smwoods@martinpringle.com
                              Attorneys for Mark Lazzo




                                13
